department of the treasury internal_revenue_service washington d c p person contact identification_number contact number ein tax exempt and government entities divisi release number ‘release date date date se t eo ra uil egend u u u t t l u u o t o o l i o i m i m i m i t i e i a i b z d i i o l r t dear this letter responds to your request for rulings under sections of the internal_revenue_code facts b is a nonprofit corporation recognized as an organization described in sec_501 of the code and as a supporting_organization under sec_509 b’s purposes include a establishing or maintaining a health care system comprised of c and other health care related entities which are sponsored by or otherwise affiliated with c b the formation of affiliate nonprofit and or for profit corporations and c to engage in other activities directly or indirectly related to or which may assist in the accomplishment of such purposes b’s mission is to support c and its affiliates by providing overall planning management and support to those entities b acts as sole member or shareholder of various health care entities including c d b’s sole member is also a nonprofit corporation recognized as an organization described in sec_501 of the code and as a supporting_organization under sec_509 d’s mission is to promote health care by acting as the parent of a vertically and horizontally integrated health care system and supporting the affiliates in its system including b and c c is a nonprofit corporation recognized as an organization described in sec_501 of the code and classified as a hospital under sec_509 and sec_170 b is the sole member of c c’s primary activity is operation of e a community hospital e is a nonprofit corporation recognized as an organization described in sec_501 of the code and classified as a hospital under sec_509 and sec_170 a iii b is the sole f's principal activity is providing health care services through physicians in member of f f operates at a medical office building mob situated on land owned by b connection with c on the campus of c all of f’s physicians at the mob are members of c’s medical staff g is a limited_partnership and is owned by h its general_partner and a taxable corporation and c g’s sole activity consists of its ownership and operation of the mob including the renting of t square feet of space a limited_partner lis a taxable corporation that owns and operates a retail pharmacy in the mob owned by g and leased to c which subleases space to i jis a taxable corporation whose sole shareholder is b the stock of h and of the stock of j’s sole activity is ownership of of g has entered into a k-year lease agreement the ground lease with b as lessor to lease certain land the land owned by b on the campus of c this land is adjacent to a hospital owned and operated by c the mob is situated on a portion of this land g pays an annual rental to b g borrowed dollar_figurem from c the loan’ pursuant to the terms of a promissory note the note that c has since assigned to b g used the loan to finance the construction maintenance and operation of the mob on the land the note is payable to b on demand the unpaid principal_amount of the loan and any unpaid accrued interest thereon continue to accrue interest at the rate of n percent per annum g makes regular_interest payments to b in accordance with the terms of the note c and b participated in the organization of g and its acquisition and construction of the mob so that members of c’s medical staff could maintain their private practices near e in order to improve the overall quality of c’s patient care g has incurred indebtedness to unrelated third party commercial lenders to finance and refinance the acquisition construction and improvement of the mob b however has no debts liabilities or obligations that relate to its acquisition or improvement of the land g as owner of the mob leases approximately square feet of space in the mob to c c uses approximately p square feet of such space for outpatient surgical services c uses the remaining g square feet of the mob as an employee pharmacy primarily for the convenience of employees c also subleases this q square feet to to operate a separate retail pharmacy g leases approximately r square feet of space in the mob to f which uses this space for the medical offices of its physicians g leases the remainder of space in the mob s square feet to other physicians to carry on their private medical practices pursuant to the g limited_partnership agreement each such lessee must be a member of c’s active medical staff generally each lease is for a term of more than five years and will be in default if the physician-lessee or lessees cease to be members in good standing on the medical staff of c each tenant in the mob arranges for janitorial and maintenance services with respect to the space each occupies in the mob g pays h for maintenance of common areas in the mob and then allocates these costs as additional rent to each of the tenants based on the amount of space they occupy in the mob all of g’s revenues that fund its rental and interest payments to b are derived from its mob leases rulings requested the interest received or accrued by b from g on the loan evidenced by the note does not generate unrelated_business_taxable_income to b under sec_511 through of the code and the rental income received or accrued by b from g pursuant to the ground lease does not generate unrelated_business_taxable_income to b under sec_511 through of the code law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code excludes dividends interest and other_payments from the computation of ubti sec_512 of the code defines the term unrelated_business_taxable_income ubti as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with such trade_or_business sec_512 of the code excludes certain rents from the rental of certain real and personal_property from computation of ubti sec_512 of the code provides special rules for certain amounts that a controlling_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and a controlling_organization receiving a specified_payment from a controlled_entity must include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity sec_512 of the code defines the term net_unrelated_income for the purposes of a controlled_entity which is not exempt from tax under sec_501 as the portion of the entity's taxable_income which would be unrelated_business_taxable_income if such entity were exempt under sec_501 and had the same exempt purposes as the controlling_organization sec_512 of the code defines the term specified_payment as any interest annuity royalty or rent sec_512 of the code provides in part that the term control means in the case of a corporation ownership by vote or value of more than percent of the stock of such corporation and in any case other than a corporation or partnership control means ownership of more than percent of the beneficial interests in the entity sec_512 of the code provides that sec_318 shall apply for purposes of determining ownership of stock in a corporation for purposes of determining control under sec_512 the pension_protection_act of publaw_109_280 title xii section a date added new sec_512 to the code sec_512 generally provides that sec_512 applies only to that portion of a specified_payment that the controlling_organization receives or accrues that exceeds the amount that would meet the requirements of sec_482 sec_512 only applies to payments made pursuant to a written binding contract in effect on date that are received or accrued after date and on or before date sec_318 of the code provides that if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such person is considered as owning the stock owned directly or indirectly by or for such corporation in that proportion which the value of the stock which such person so owns bears to the value of all of the stock in such corporation sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by the organization of the purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the income_tax regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides that income from unrelated debt-financed_property is subject_to the unrelated_business_income_tax sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is acquisition_indebtedness at any time during the taxable_year sec_514 of the code provides that the term debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its tax-exempt purposes sec_514 provides that substantially_all the use of a property shall be considered to be substantially related to an organization's exempt_purpose or function if such property is real_property subject_to a lease to a medical clinic entered into primarily for purposes substantially related to the organization’s exempt_purpose or function sec_514 of the code provides that the term acquisition_indebtedness means with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization a in acquiring or improving such property b before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_514_b_-1 of the regulations provides that the term substantially_all for purposes of sec_514 of the code means eighty-five percent sec_1_514_b_-1 of the regulations provides that property is not debt-financed_property if it is real_property subject_to a lease to a medical clinic and the lease is entered into primarily for purposes which are substantially related to the organization’s exempt_purpose or function revrul_69_464 1969_2_cb_132 provides that leases of office space by an exempt hospital to members of its medical staff are substantially related to the performance of hospital functions for purposes of sec_514 of the code the hospital leased space to doctors to carry on their private medical practices only members of the hospital’s active or courtesy medical staff could lease space the usual term of the leases including options to renew was for more than five years however the leases could be terminated sooner by the hospital in the event a tenant ceases to be a member of the hospital's medical staff only janitorial and maintenance services were provided to tenants by the hospital the hospital established that the leasing of office space contributed importantly to the hospital’s functions by increasing the hospital's efficiency encouraging fuller utilization of its facilities and improving the overall quality of its patient care interest and rental income received by a tax exempt_organization are normally excluded from ubti under sec_512 and sec_512 of the code however payments of interest and analysis rents by a controlled_entity to a tax-exempt_organization are normally included in ubt to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity under sec_512 net_unrelated_income is defined as the portion of the entity's income which would be ubti if the entity were exempt under sec_501 and had the same exempt purposes as the controlling_organization see sec_512 g's sole partners are h the general_partner and c a limited_partner b is the sole owner of j which is the sole owner of h thus g is a controlled_entity of b under the constructive_ownership rules of sec_318 and sec_512 of the code lf g were exempt under sec_501 of the code and if g’s income from its mob leases were unrelated_business_income then g’s payments of interest and rent to b would constitute ubti to b to the extent that such payments reduced g’s net_unrelated_income see sec_512 and sec_512 if g were exempt under sec_501 of the code the income it would derive from its leases of mob space to c and f normally would not be subject_to ubti under sec_512 of the code because such income would be passive rental income under sec_512 because g has incurred acquisition_indebtedness to finance its construction and maintenance of the mob the mob would normally be deemed debt-financed_property under sec_514 sec_514 and sec_514 of the code however if substantially_all e more than of the use of the mob is substantially related to the tax exempt purposes of b g's controlling_organization for purposes of sec_512 then the mob will not be considered debt- financed property g leases approximately o square feet of space in the mob to c a tax-exempt_organization whose sole member is b c uses p square feet of this space for outpatient surgical services g also leases r square feet in the mob to f a tax exempt_organization whose sole member is b e uses its premises in the mob to provide health care services through physicians in connection with c remaining space in the mob s square feet to private physicians g only leases space to private physicians who are on c’s medical staff all of f’s physicians at the mob are members of c’s medical staff g leases the therefore g’s leasing of the mob increases c’s efficiency encourages fuller utilization of c’s facilities and improves the overall quality of c’s patient care see revrul_69_464 1969_2_cb_132 accordingly this leasing activity is substantially related to b’s exempt purposes under sec_513 and sec_514 of the code and sec_1_513-1 and sec_1_514_b_-1 of the regulations because substantially_all ie more than of the total rented space in the mob is used for purposes substantially related to the tax exempt purposes of b the mob is not treated as debt- financed property for purposes of sec_514 and sec_514 of the code and sec_1_514_b_-1 of the regulations accordingly the rental income received by g from c b and c staff physicians would not be ubti if g were exempt under sec_501 because all of g’s revenues that fund its rental and interest payments to b are derived from its mob leases those revenues do not constitute net unrelated income’ under sec_512 of the code accordingly these rental and interest payments do not reduce g’s net unrelated income’ for purposes of sec_512 of the code thus the rental and interest payments g makes to b do not constitute ubti we are not ruling on the applicability of new sec_512 of code as you did not request that we do so or submit facts to support such a ruling ruling sec_1 the interest received or accrued by b from g on the loan evidenced by the note does notgenerate unrelated_business_taxable_income to b under sec_511 through of the code and the rental income received or accrued by b from g pursuant to the ground lease does not generate unrelated_business_taxable_income to b under sec_511 through of the code this ruling letter is based on the understanding that there will be no material changes in the facts upon which it is based this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice-437 steven grodnitzky manager exempt_organizations enclosure notice technical group sincerely
